UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4657



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WOODROW JAMAAL JOHNSON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  William L. Osteen,
District Judge. (CR-03-12)


Submitted:   August 31, 2006             Decided:   September 21, 2006


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noell Tin, TIN, FULTON, GREENE & OWEN, PLLC, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Robert J. Gleason, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Woodrow   Jamaal     Johnson    appeals   his    convictions   and

aggregate 161-month sentence for robbery by threats or violence, in

violation of 18 U.S.C. § 1951 (2000); using or carrying a firearm

during in and in relation to a crime of violence, in violation of

18 U.S.C. § 924(c) (2000); theft of firearms, in violation of 18

U.S.C. § 922(u) (2000); theft of firearms, in violation of 18

U.S.C. § 924(l) (2000); theft of firearms, in violation of 18

U.S.C. § 924(m) (2000); and aiding and abetting these substantive

offenses, in violation of 18 U.S.C. § 2 (2000).               Finding no error,

we affirm.

              Johnson first argues that the district court erred in

admitting testimony from a co-defendant in rebuttal of Johnson’s

testimony.     We review a district court’s admission of evidence for

an abuse of discretion.        See United States v. Stitt, 250 F.3d 878,

888 (4th Cir. 2001).         Evidentiary rulings are further subject to

harmless error analysis.           See United States v. Brooks, 111 F.3d

365, 371 (4th Cir. 1997).           “[T]here must be a nexus between the

purported rebuttal evidence and the evidence that the purported

rebuttal evidence seeks to rebut.”            Stitt, 250 F.3d at 897 (citing

United States v. Curry, 512 F.2d 1299, 1305 (4th Cir. 1974)).                 We

have reviewed the record, the district court’s rulings, and the

briefs of the parties on appeal.              We conclude that the district

court   did    not   abuse   its   broad     discretion,   and   even   assuming


                                      - 2 -
admission of the rebuttal testimony was erroneous, the error was

harmless.

            Next, Johnson argues that his sentence was unreasonable

because the district court gave inadequate consideration to the

factors enumerated in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2006).   After United States v. Booker, 543 U.S. 220 (2005), we

review a district court’s sentence “for unreasonableness.” Booker,

543 U.S. at 261; United States v. Hughes, 401 F.3d 540, 546-47.            A

sentencing court is no longer bound by the range prescribed by the

advisory Sentencing Guidelines.        United States v. Green, 436 F.3d

449, 455-56 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006);

Hughes, 401 F.3d at 546.         In determining the sentence, however,

courts are still required to calculate and consider the Guidelines

range, as well as the factors set forth in § 3553(a).                   “The

district court need not discuss each factor set forth in § 3553(a)

in   checklist   fashion;   it    is   enough   to   calculate   the   range

accurately and explain why (if the sentence lies outside it) this

defendant deserves more or less.”        United States v. Moreland, 437

F.3d 424, 432 (4th Cir. 2006) (quotation omitted).

            “[A] sentence imposed within the properly calculated

Guidelines range . . . is presumptively reasonable.”             Green, 436

F.3d at 457 (internal quotation marks and citation omitted).

Johnson’s sentence was within the properly calculated Guidelines

range, and is thus presumptively reasonable.             Upon review, we


                                   - 3 -
conclude that Johnson has not overcome this presumption, and that

his sentence is reasonable.

            Accordingly,   we   affirm   Johnson’s   convictions   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             AFFIRMED




                                 - 4 -